DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
This office action is in response to the amendment filed 02/08/2022, which amends claims 1 and 6. Claims 1-4 and 6-17 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 02/08/2022, have been entered.
	
Response to Arguments
An affidavit and Supplemental Response dated 10/18/2022 were received for Application 15/780,672 and do not appear to be relevant to this case. The affidavit and Supplemental Response are not being considered.
The definition for “control unit for driving the display device” given in the Remarks dated 07/25/2022 are accepted. The objection to claim 15 is withdrawn.
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that there is nothing in the disclosure by Chae suggesting that the skilled artisan should select dibenzothiophenylene or dibenzofuranylene as L4, examiner disagrees. 
Chae teaches L4 may be a heteroaryl group (paragraph 109, lines 6-8) and then goes on to list dibenzothiophenylene as an example of a heteroaryl group (paragraph 70). Chae clearly envisaged a dibenzothiophenylene group as a valid selection for L4. With respect to Applicant’s argument that these definitions are for L1 to L3 and shouldn’t apply to L4, examiner disagrees. Paragraphs 64-70 are the only place in the application where “heteroaryl” is defined, so Chae clearly meant these definitions to apply to all instances of heteroaryl in the application.
With respect to Applicant’s argument that a compound with a dibenzofuranylene group is never exemplified in the application, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
With respect to Applicant’s arugment that all the compounds of Chae are symmetrical while partial formulae [A-1] through [A-20] of instant claim 1 are not, Examiner notes that the general formula of Chae, B-1, is not limiting to the bonding pattern around L4, nor does the prior art require symmetry. Given the general formula and teachings of Chae, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make any positional isomer of the symmetrical compound of Chae in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a host material in the organic layer of the electroluminescent device of Chae and possess the properties taught by Chae.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of one compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
With respect to Applicant’s request that the double patenting rejection be held in abeyance until the prior art rejections are overcome, please see MPEP section 804 which states that only objections or requirements not necessary for consideration of the claims may be held in abeyance, and an application must not be allowed unless the required compliant terminal disclaimer is filed and/or the withdrawal of the nonstatutory double patenting rejection is made of record.
With respect to Applicant's amendments, the amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 4 contains partial embodiments of the claimed invention which have hypervalent, unstable carbon atoms when r is 2. Unlike preceding claims which have a variable bonding point for L2, L2 in claim 4 has a definitive bonding location so when r is 2, the aromatic ring is forced to bear two substituents. This leads to enablement problems such as:
It is not clear how such a compound would be synthesized or stabilized with carbanion present (In re Wands (D)).
The Inventor has not provided direction with regard to where the bonds should be located on the heteroaryl moiety comprising “X” when r is 2, and a hypervalent carbon atom appears to be present (In re Wands (F)).
There are no examples in the instant specification of such a compound (In re Wands (H)).
Accordingly, the specification fails to describe the claimed invention in such as way as to enable one skilled in the art to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, Formula (10) does not adhere to condition 8 of parent claim 1. The linking position in the ring containing X in Formula (1) is not represented by any of formulae [A-1] to [A-20].
For the purpose of continuing examination, Formula (10) will not be examined until the rejection is overcome.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to claim 4, Formula (10) does not adhere to condition 8 of parent claim 1. The linking position in the ring containing X in Formula (1) is not represented by any of formulae [A-1] to [A-20].
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2014/104545 A1).
With respect to claim 1, Chae teaches a compound according to Formula B-1, (page 4) which is pictured below.

    PNG
    media_image1.png
    243
    247
    media_image1.png
    Greyscale


In this formula, n1, n2, and n3 are 0 so that L1, L2, and L3 are not present (paragraph 289), Ar1, Ar2, and Ar3 are a C6 aryl (phenyl) group (paragraph 109, line 4), L4 is a C12   heteroarylene (dibenzothiophenylene) group (paragraph 70), and all R groups are hydrogen atoms.
This forms the compound below.
 
    PNG
    media_image2.png
    369
    407
    media_image2.png
    Greyscale

This compound reads on instant Formula (1) when X is a sulfur atom, Ar1 is a C6 aryl (phenyl) group, L1 is a direct bond, L2 is a direct bond, Ar2 and Ar3 are C6 aryl (phenyl) groups, and the linking position of the ring containing X in Formula 1 is represented by partial formula A-1.
Chae includes each element claimed, with the only difference between the claimed invention and Chae being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when included in an organic optoelectronic device, results in excellent electrochemical and thermal stability, excellent life characteristics, and high luminous efficiency even at low driving voltage (paragraphs 90-91), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Chae teaches the compound of claim 1, and the compound is represented by Formula (2).
With respect to claim 3, Chae teaches the compound of claim 1, and the compound is represented by Formula 4.
With respect to claim 4, Chae teaches the compound of claim 1, as discussed above.
A positional isomer of the compound of claim 1 is pictured below, which reads on instant Formula (9).

    PNG
    media_image3.png
    345
    556
    media_image3.png
    Greyscale

Given the general formula and teachings of Chae, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of Chae in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a material in the organic layer of the electroluminescent device of Chae and possess the properties taught by Chae.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
With respect to claim 6, Chae teaches a compound according to Formula B-1, (page 4) which is pictured below.

    PNG
    media_image1.png
    243
    247
    media_image1.png
    Greyscale

In this formula, n1, n2, and n3 are 0 so that L1, L2, and L3 are not present (paragraph 289), Ar1, Ar2, and Ar3 are a C6 aryl (phenyl) group (paragraph 109, line 4), L4 is a C12   heteroarylene (dibenzothiophenylene) group (paragraph 70), and all R groups are hydrogen atoms.
This forms the compound below.
 
    PNG
    media_image4.png
    306
    489
    media_image4.png
    Greyscale

This compound reads on instant Formula 1-1.
Chae includes each element claimed, with the only difference between the claimed invention and Chae being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when included in an organic optoelectronic device, results in excellent electrochemical and thermal stability, excellent life characteristics, and high luminous efficiency even at low driving voltage (paragraphs 90-91), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 7-9 and 17, Chae teaches the compound of claim 1, and an anode, a hole injection layer, a hole transport layer, an auxiliary emission layer (auxiliary hole transport layer), a light emitting layer, an electron transport layer, and a cathode, and the inventive compound is in the auxiliary emission layer (paragraphs 193-196) and the auxiliary layer comprises the compound as a single compound (paragraph 194).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Chae in the organic layer of an OLED device with the claimed structure, as demonstrated by Chae.

Claims 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2014/104545 A1) as applied to claims 1-4 and 6 above, and further in view of Lee et al. (US 2014/0306190 A1).
With respect to claim 10, Chae teaches the organic electric element according to claim 4. However, Chae does not teach that the hole transport layer comprises a compound represented by instant Formula 13.
Lee teaches an analogous electroluminescent device comprising an arylamine compound and an auxiliary layer disposed between the emission layer and the cathode (paragraph 0023). Lee teaches the hole transport layer may comprise a generalized hole transport material such as NPB in order to prevent the diffusion of excitons from the emission layer as well as improving hole transportation. For the purpose of facilitating discussion, NPB is pictured below.

    PNG
    media_image5.png
    288
    638
    media_image5.png
    Greyscale

This compound reads on the instant claim when Ar4 is a naphthalene group, Ar5 is a phenyl group, Ar6 is a moiety represented by Formula 2-c, where L5 is a direct bond, Ar8 is a naphthalene group, and Ar9 is a phenyl group.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate NPB into the hole transport layer of Chae in order to prevent diffusion of excitons from the emission layer, while also improving hole transportation, as taught by Lee.
With respect to claim 11, Chae in view of Lee teaches the organic electric element of claim 7, and the compound represented by formula 13, is represented by instant formula 13-61.
With respect to claim 12, Chae in view of Lee teaches the organic electric element of claim 7, and Chae teaches the compound is used with another host material (paragraph 194, lines 2-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in combination with another compound having a different structure, as exemplified by Chae. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a light efficiency enhancing layer, such as an electron injection layer, in order to increase the efficiency and stability of the organic light emitting device, as taught by Chae.
With respect to claim 14, Chae in view of Lee teaches the organic electric element of claim 4, and the layers are formed using a spin-coating method (paragraphs 105-106).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a spin-coat method to manufacture the device of Chae in view of Lee, as Chae demonstrates this was a known and used method of manufacture for similar devices.  
With respect to claim 16, Chae in view of Lee teaches the electronic device of claim 12, and the organic electric element is an organic light emitting device (OLED) (paragraph 32).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organic electric element of Chae in view of Lee in an OLED, as demonstrated by Chae.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2014/104545 A1) and  Lee et al. (US 2014/0306190 A1) as applied to claims 10-12, and 14-16 above, and further in view of Liu (US 2015/0155524 A1).
With respect to claim 13, Chae in view of Lee teaches the organic electric element of claim 7. However, this differs from the claimed invention in that neither Chae nor Lee teaches a light efficiency enhancing layer on the face of an electrode opposite the organic layer(s). 
Liu teaches a device configuration except that it includes a light efficiency enhancing layer on the light emitting surface of the claimed device structure. 
Liu teaches that this layer can effectively be used to adjust the chromaticity coordinates and improve the light emitting efficiency of the device (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a light emitting efficiency enhancing layer onto the surface of an electrode opposite to the organic layer(s), in order to adjust the chromaticity coordinate of the device and improve the light emitting efficiency, as taught by Liu.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2014/104545 A1) and  Lee et al. (US 2014/0306190 A1) as applied to claims 10-12, and 14-16 above, and further in view of Matsudate et al. (US 2005/0236970 A1).
With respect to claim 15, Chae in view of Lee teaches the organic electric element of claim 7. However, Chae does not teach a control unit for driving the display device.
Chae, Lee, and Matsudate are of analogous art as they are all drawn to organic light emitting devices. Matsudate teaches a design for an organic electroluminescent display which allows the device to be controlled and driven (abstract, and paragraphs 0003 and 0062). Matsudate teaches that the taught configuration is applicable to general organic electroluminescent displays to achieve high manufacturing yields (paragraphs 0062, 0071, and Fig. 11)
In view of the motivation of using the display component configuration of Matsudate as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the display device of Chae in view of Lee using the component configuration of Matsudate in order to provide an organic electroluminescent display and achieve high manufacturing yields and thereby arrive at the claimed invention. Further, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product is not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 7-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-13 of copending Application No. 15/779,122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The compounds of application ‘122 anticipate the limitations of the instant claims. It is noted that although Formula (1) of the instant application requires the carbazole be bonded at the 2-position, and Formula (1-1) of ‘122 requires the carbazole be bonded at the 3-position, these two compounds represent positional isomers of each other. Compounds which are positional isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See MPEP 2144.09 (II) A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. Further, formula (1) of ‘122 reads on instant [A-5].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee Sun Hee et al. (KR 2013/096334 A) – teaches compounds which read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/                                                                           Primary Examiner, Art Unit 1786